Citation Nr: 0804574	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to April 10, 1997, 
for a grant of service connection for schizophrenia, chronic 
undifferentiated type.

2.  Entitlement to an effective date prior to April 10, 1997, 
for a grant of a total disability due to individual 
unemployability (TDIU).

3. Entitlement to an effective date prior to October 22, 
2004, for a grant of basic eligibility to Dependent's 
Educational Assistance (DEA) under 38 U.S.C.A. § 35.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  This matter is on appeal from the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In August 1976, the veteran filed his original claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  

2.  The claim was denied by the RO in November 1976 and July 
1977.  The veteran did not appeal and those decisions became 
final.

3.  The veteran subsequently filed additional claims for 
service connection for a psychiatric disorder but was denied 
on each occasion.  He did not appeal and those decisions 
became final.

4.  In a December 1981 rating decision, the veteran was found 
to be permanently and totally disabled for pension purposes 
as of February 1980.  He was rated at 100 percent for 
schizophrenia. 

5.  In December 1991, the veteran again filed a claim for 
service connection for a psychiatric disorder, which was 
denied in January 1992 on the basis that new and material 
evidence had not been submitted.  He did not appeal and that 
decision became final.

6.  The January 1992 rating decision was the last final 
denial for service connection for a psychiatric disorder on 
any basis.

7.  On April 10, 1997, the veteran requested that his claim 
for entitlement to service connection for a psychiatric 
disorder be reopened.

8.  Ultimately, the claim was reopened and service connected 
granted.  A 70 percent rating was assigned for schizophrenia 
effective April 10, 1997.  The veteran timely challenged the 
effective date.

9.  Given the award of compensation benefits at 70 percent 
and a finding of unemployability, the RO granted a total 
disability rating based on individual unemployability (TDIU) 
concurrently with the grant of service connection (to April 
10, 1997).

10.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a psychiatric disorder until the 
veteran filed a claim on April 10, 1997.

11.  Prior to April 10, 1997, the evidence did not show that 
the veteran was unemployable due to service-connected 
disabilities.

12.  The veteran and his qualifying dependents met the 
schedular requirements for eligibility for DEA on April 10, 
1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to April 10, 1997, for a grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5101(a), 
5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2007).

2.  The criteria for an earlier effective date for the grant 
of TDIU, currently effective April 10, 1997, have not been 
met.  38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).

3.  The criteria for an effective date of April 10, 1997, but 
no earlier, for eligibility for DEA benefits, have been met.  
38 U.S.C.A. §§ 3512, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.807, 21.3020 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, the relevant law and regulations provide that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increased, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).    

This statutory provision is implemented by a regulation which 
provides that, generally, the effective date for disability 
compensation will be the date of receipt of the claim or the 
date the entitlement arose, whichever is later, for claims 
not made within a year of separation.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active duty or the 
date entitlement arose where the claim is received within a 
year of separation from service.  Id.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Moreover, the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application is not 
defined in the statute; however, in the regulations, 
"claim" and "application" are considered equivalent and 
are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2007).

Earlier Effective Date for Grant of Service Connection for 
Schizophrenia

In this case, the veteran filed the original claim for 
entitlement to service connection for a nervous condition in 
August 1976.  The claim was denied in November 1976.  In 
December 1976, he asked that the claim be "reconsidered."  
In July 1977, the RO readjudicated the claim but again denied 
it.  

As a procedural matter, the Board does not consider the 
December 1976 correspondence from the veteran to be a notice 
of disagreement (NOD).  Although he referenced the November 
1976 rating decision in the correspondence, he did not 
expressly disagree with the determination, rather asked only 
that it be reconsidered based on additional evidence.  

In fact, the RO obtained the additional evidence, 
reconsidered the claim, and readjudicated it in July 1977.  
When he was provided with notice of the July 1977 rating 
decision (in August 1977), he was informed that he could 
appeal the decision but that he needed to file an NOD within 
one year.

The next correspondence was dated in January 1978 from the 
representative, who indicated that the veteran was 
hospitalized and asked that his case "be considered based on 
said evidence."  As the RO did, the Board considers this 
correspondence to be a claim for benefits rather than an NOD.  

Specifically, to be considered as an NOD, the correspondence 
must express dissatisfaction or disagreement with an 
adjudicative action and a desire to contest the result.  
38 C.F.R. § 20.201.  In this case, the representative did not 
reference the prior denial or indicate any disagreement with 
it.  Therefore, the Board finds that the November 1976 and 
July 1977 rating decisions became final.  

The RO again denied the veteran's claims for service 
connection in April 1978, February 1979, and May 1989.  He 
did not appeal any of those decisions.  In a December 1981 
rating decision, he was found to be permanent and totally 
disabled at 100 percent for schizophrenia for pension 
purposes effective February 1980.  

In December 1991, the veteran again filed a claim for service 
connection for a psychiatric disorder, which was denied in 
January 1992 on the basis that new and material evidence had 
not been submitted.  He did not appeal and that decision 
became final.  

In correspondence received on April 10, 1997, the veteran 
requested service connection for a psychiatric disorder based 
on a letter from a private psychiatrist to the effect that 
the veteran's psychiatric disorder "could be traced back to 
his active duty."  Without discussing the long procedural 
development of the claim, the claim was ultimately reopened 
and service connected granted.  

A 70 percent rating was assigned for schizophrenia effective 
April 10, 1997.  Because the veteran was found to be 
unemployable, TDIU was also established as of April 10, 1997.  
The veteran timely challenged the effective date.

In this case, the date of receipt of the claim seeking 
service connection which ultimately lead to the grant of 
benefits was dated April 10, 1997, more than one year after 
his separation from service.  Accordingly, the applicable law 
establishes that the effective date, generally, shall be no 
earlier than the date of the claim.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q), (r) (2007).  As such, the RO 
established an effective from April 10, 1997, the date of the 
claim and a claim for an earlier effective date must be 
denied.

The Board has also considered whether the veteran indicated 
an intent to file an informal claim between the time his 
claim was denied in January 1992 and when he submitted the 
April 10, 1997, correspondence.  After a review of the file, 
the Board finds no indication of an intent to file a claim 
for service connection.  There are multiple exchanges with 
the veteran regarding his pension benefits, social security 
payments, and medical expenses but nothing reflecting a 
desire to file a claim for service connection.  

In sum, there is no evidence of a written communication 
seeking service connection for a psychiatric disorder on file 
prior to the date of receipt of the formal claim received on 
April 10, 1997.  Accordingly, the veteran has been awarded 
the earliest effective date provided by law.  As the 
applicable law and regulatory provisions are clear on the 
issue at hand, the Board concludes that the claim for an 
effective date prior to April 10, 1997, for a grant of 
service connection for schizophrenia must be denied.  

Earlier Effective Date for TDIU

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23(2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of 
effective dates for increased evaluations is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of 
an award of increased compensation may be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2).  

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazan, 10 Vet. App. at 521.

Here, the veteran did not file a claim for TDIU per se; 
rather, he was awarded TDIU concurrently with the grant of a 
70 percent rating for service-connected schizophrenia in 
light of a showing of unemployability.  As there was no 
direct claim filed, the threshold question for the Board is 
whether it was ascertainable that the veteran was unemployed 
due to service-connected disabilities prior to April 10, 
1997.

While the record reflects on-going chronic and permanent 
disability since separation from service, the first 
indication that it was due to a service-connected disability 
was the letter received from the private psychiatrist on 
April 10, 1997.  The Board has reviewed the evidence or 
record prior to that time and finds no indication that his 
unemployability was due to a service-connected disability.  
As such, an earlier effective date for the grant of TDIU is 
not warranted.

Earlier Effective Date for Eligibility for Education (DEA) 
Benefits

Except as provided in subsections (b) and (c), effective 
dates relating to awards under Chapter 35 shall, to the 
extent feasible, correspond to effective dates relating to 
awards of disability compensation.  38 U.S.C.A. § 5113.  

Subsection (b) provides that when determining the effective 
date of an award under Chapter 35 for an individual described 
in paragraph (b)(2) of 38 U.S.C.A. § 5113, based on an 
original claim, VA may consider the individual's application 
as having been filed on the eligibility date of the 
individual if that eligibility date is more than one year 
before the date of the initial rating decision.  

For these purposes "eligibility date" means the date on 
which the individual became an eligible person as defined by 
38 U.S.C.A. § 3501(a)(1), and "initial rating decision" 
means a decision by VA that establishes the veteran's total 
disability as permanent in nature.  38 U.S.C.A. § 5113(3).

In the case of a veteran who is alive, the conditions for 
basic eligibility for DEA benefits include: (1) the veteran's 
discharge from service under conditions other than 
dishonorable; and (2) the veteran's having a permanent total 
service- connected disability.  38 C.F.R. § 3.807(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. Total disability may or may 
not be permanent. 38 C.F.R. § 3.340(a) (2007).  Permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 3.340(b) (2007).

The term "total disability permanent in nature" for the 
purpose of DEA benefits means any disability rated total for 
the purposes of disability compensation which is based on an 
impairment reasonably certain to continue throughout the life 
of the disabled person. 38 U.S.C.A. § 3501(a)(7) (West 2002).

In this case, while the veteran was on permanent and total 
status for pension purposes as early as 1980, he was not 
rendered totally disabled due to his service-connected 
disability until April 10, 1997.  Thus, he met the 
requirements for eligibility for DEA as of April 10, 1997.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective dates assigned 
following the grant of benefits for service connection for 
schizophrenia, TDIU, and DEA eligibility.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notices that were provided before the benefits were granted 
was legally sufficient, VA's duty to notify in this case has 
been satisfied as to the issues.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran has submitted private medical records.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

An effective date prior to April 10, 1997, for a grant of 
service connection for schizophrenia, chronic 
undifferentiated type, is denied.

An effective date prior to April 10, 1997, for a grant of a 
TDIU is denied.

An effective date of April 10, 1997, but no earlier, for a 
grant of basic eligibility to Dependent's Educational 
Assistance (DEA) under 38 U.S.C.A. § 35, is granted, subject 
to the laws and regulations controlling the award of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


